As Filed with the Securities and Exchange Commission on April 29, 2014 Registration No.333-194752 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 PRE-EFFECTIVE AMENDMENT NO. 1 To FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WELLS FARGO ASSET SECURITIES CORPORATION (Exact name of Registrant as specified in its charter) Delaware 52-1972128 (State of Incorporation) (I.R.S. Employer Identification No.) 8480 Stagecoach Circle Frederick, Maryland 21701 (240) 586-5999 (Address, Including Zip Code and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Lawrence D. Rubenstein, Esq. General Counsel Wells Fargo Asset Securities Corporation c/o Wells Fargo Bank, N.A. 150 East 42nd Street, 38th Floor New York, New York 10017 (212) 214-7669 (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Agent for Service) Copies to: Jordan M. Schwartz, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York10281 (212) 504-6000 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x
